Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Hong et al. (U.S. 20117/0347096) discloses luma and chroma having a separate quadtree plus binary tree (QTBT) structure, luma/chroma coding tree blocks (CTBs) in one CTU having the same QTBT structure in P and B slices, and luma/chroma having separate QTBT structures for I slices ([0104]). However, Hong does not teach “partitioning, by the processor, luma samples and chroma samples in a first coding tree node of the coding tree unit according to a common coding tree when a size of the first coding tree node exceeds a threshold; partitioning, by the processor, the luma samples in a second coding tree node of the coding tree unit with a luma coding sub-tree when a size of the second coding tree node is equal to or less than the threshold; and partitioning, by the processor, the chroma samples in the second coding tree node of the coding tree unit using a chroma coding sub-tree when the size of a second coding tree node is equal to or less than the threshold.”
Panusopone et al. (U.S. 2017/0347102) discloses different partitioning structures can be used for luma and chroma components based on whether slice is coded with inter or intra prediction ([0028]).  However, Panusopone does not teach “partitioning, by the processor, luma samples and chroma samples in a first coding tree node of the coding tree unit according to a common coding tree when a size of the first coding tree node exceeds a threshold; partitioning, by the processor, the luma samples in a second coding tree node of the coding tree unit with a luma coding sub-tree when a size of the 
Zhang et al. (U.S. 2018/0205946) discloses that luma and chroma may have separate QTBT structures based on the type of slice, I, P or B ([0077]). However, Zhang does not teach “partitioning, by the processor, luma samples and chroma samples in a first coding tree node of the coding tree unit according to a common coding tree when a size of the first coding tree node exceeds a threshold; partitioning, by the processor, the luma samples in a second coding tree node of the coding tree unit with a luma coding sub-tree when a size of the second coding tree node is equal to or less than the threshold; and partitioning, by the processor, the chroma samples in the second coding tree node of the coding tree unit using a chroma coding sub-tree when the size of a second coding tree node is equal to or less than the threshold.”

The prior art does not disclose every element of independent claim 1. The size threshold limitations are described in paragraphs [0079] and [0128] of the Applicant’s Specification as filed. Therefore, the specific combination of elements in claim 1 is nonobvious and not anticipated by the prior art. Independent claims 6, 10, 14 and 18 include limitations similar to claim 1 and are allowed for the same reasons.
Dependent claims 2-5, 7-9, 11-13, 15-17 and 19-20 are also allowed as a result of being dependent on claims 1, 6, 10, 14 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW K KWAN/Primary Examiner, Art Unit 2482